DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The “condenser” is recited in the claim as receiving heat from an air flow to heat a compressed refrigerant, while the accepted meaning of the term “condenser” is a heat exchanger which rejects heat to an air flow to cool and condense a compressed refrigerant. Similarly, the “evaporator” is recited in the 
	These terms are indefinite because the specification does not clearly redefine the term. For examination purposes it is presumed that the claims are intended to recite the condenser rejecting heat to cool the refrigerant and the evaporator absorbing heat to cool the air flow. 
	Regarding claims 2-8, the claims are rejected due to dependence from claim 1.
	Further regarding claim 2, the claim recites “determining that the second time is greater than the second time”. This limitation is indefinite as it is unclear how a time can be greater than itself. For examination purposes the claim is presumed to mean determining that the second time is greater than the first time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 6,367,269).
	As to claims 1 and 17, Hanson discloses an HVAC system comprising a first compressor circuit, the first compressor circuit comprising:

	a condenser 456 configured to receive compressed refrigerant and allow heat to transfer to a first flow of air from the compressed refrigerant;
	an evaporator 492 configured to receive refrigerant and allow heat to transfer to the refrigerant to cool a second flow of air;
	sensors 450 and 498 configured to measure a value associated with the refrigerant in the condenser 456 and evaporator 492; and
	a controller 592 communicatively coupled to sensors 450/498, the controller 592 configured to:
	determine, based on operational history of the compressor 420, that prerequisite criteria are satisfied for entering a sensor validation mode, the prerequisite criteria comprising a requirement that the compressor has been inactive for at least a minimum time (see col. 3, lines 18-45, note that sensor validation is performed at startup after a delay period, and thus the prerequisite criteria is considered to include the compressor being inactive for at least a minimum time);
	in response to determining the prerequisite criteria are satisfied, determine, using the sensor 450/498, an initial sensor measurement value (col. 3, lines 45-55);
	following determining the initial sensor measurement value, operate the compressor 420 according to a sensor-validation mode, wherein operation according to the sensor-validation mode comprises operating the compressor at a maximum recommended capacity (Fig. 1a-c, steps 62’-66’; col. 7, lines 25-35);

	determine whether validation criteria are satisfied for the current value based on comparison of the current value to the initial sensor value, and in response to the validation criteria being satisfied determine that the sensor is validated, and in response to the validation criteria not being satisfied determine that the sensor failed validation (col. 4, lines 35-65; col. 6, lines 20-45).
	Hanson does not explicitly teach the controller 592 being communicatively coupled to the compressor 420. However, the examiner takes Official Notice that it is well known in the art to utilize such a controller to provide compressor control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Hanson by communicatively coupling the controller 592 to the compressor 420 to improve the system by providing a comprehensive control scheme capable of operating the compressor 420 in an effective manner.
	As to claims 5 and 20, Hanson teaches secondary cooling criteria including a requirement that cooling is needed in a space being conditioned (step 10, a temperature control unit must be switched on, and thus cooling is needed.)
	As to claim 6, Hanson teaches determining that all compressors of the system have been inactive for the minimum time (the system only includes one compressor, and thus is operated as claimed) and that the sensor 498 is located on an evaporator (fig. 5).

	As to claim 7, Hanson teaches determining sensor validation using predetermined ranges as claimed (col. 4, line 57; col. 5, line 7; Tables 1-2).
	As to claim 8, Hanson teaches utilizing secondary sensor validation criteria as claimed (see tables 1-2).
	As to claims 9 and 13-16, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Hanson.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763